Citation Nr: 0843477	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-14 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On numerous occasions, the veteran mentioned receiving one 
Article 15 (nonjudicial punishment) of the Uniform Code of 
Military Justice.  In a VA outpatient treatment record from 
August 1997, the veteran reported that the Article 15 was 
given "when he missed a day of work when his girlfriend 
broke up with him...[he] couldn't eat, couldn't sleep, couldn't 
work."  

However, in his substantive appeal, received April 2006, the 
veteran stated that after witnessing a man being beaten and 
shot to death, it made him physically ill to the point that 
he missed formation the next day.  He has alleged that 
witnessing this fatal assault is an in-service stressor 
giving rise to his PTSD.  

Based on the above, on remand his entire military personnel 
file should be obtained and associated with the claims file.

In a letter received in August 1992, the Social Security 
Administration notified the veteran of his award for 
disability benefits.  In the August 1997 VA treatment 
records, the veteran reported that he had been disabled since 
1992 due to head and spine injuries sustained in an 
automobile accident.  He reported cognitive rehabilitation 
following that event.  

As 38 U.S.C.A.  § 5103A(b) requires VA to obtain such records 
unless VA is reasonably certain that such records do not 
exist or that continued efforts to obtain the records would 
be futile.  The RO should make arrangements to obtain SSA 
decisions and associated medical records related to any claim 
for SSA disability benefits by the veteran.  If the records 
do not exist, documentation of VA's efforts to obtain the 
records and a negative reply should be associated with the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the veteran's military personnel 
file and associate the records obtained 
with the claims file.

2.	Request from the Social Security 
Administration all records related to 
the veteran's claim for Social Security 
disability benefits, including all 
medical records and copies of all 
decisions or adjudications; and 
associate the records with the claims 
file.  If no records are available, a 
negative reply should be obtained and 
that reply, along with documentation of 
VA's efforts to obtain those records, 
should be associated with the claims 
file.

3.	If evidence received pursuant to this 
remand indicates that further 
development is necessary, conduct such 
development.  Then, readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  Afford a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




